Case 8:20-cv-00993-MCS-ADS Document 92 Filed 07/27/21 Page 1 of 15 Page ID #:1409


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10                                    SOUTHERN DIVISION
11   NETLIST INC., a Delaware
     corporation,                                    CASE NO. 8:20-cv-993-MCS (ADSx)
12
                         Plaintiff,
13                                                   STIPULATION AND PROTECTIVE
           v.                                        ORDER
14
     SAMSUNG ELECTRONICS CO.,
15   LTD., a Korean corporation,
16                       Defendant.
17
          [Discovery Document: Referred to Magistrate Judge Autumn D. Spaeth]
18
           WHEREAS, during the course of this action, the parties and certain nonparties
19
     may be subject to discovery requests and/or proceedings that seek the disclosure of
20
     information that the Party or nonparty to whom the request is directed considers to be
21
     confidential and/or proprietary.
22
           WHEREAS, the parties wish to preserve the confidentiality of such information
23
     through the use of a protective order.
24
           IT IS THEREFORE HEREBY STIPULATED AND AGREED by and between
25
     Plaintiff Netlist, Inc. (“Plaintiff”) and Defendant Samsung Electronics Co. Ltd.,
26
     (“Defendant”) (collectively the “Parties” and individually a “Party”), that the following
27
     terms of a Stipulated Protective Order shall bind the Parties, who jointly request that the
28


                                                 1
Case 8:20-cv-00993-MCS-ADS Document 92 Filed 07/27/21 Page 2 of 15 Page ID #:1410


 1   Court enter this Order to facilitate the exchange of information and documents subject
 2   to confidentiality concerns or to disclosure limitations under state or federal laws:
 3         1.     Definitions: In this Stipulation and Protective Order, the words set forth
 4   below shall have the following meanings:
 5                a.     “Proceeding” means the above-entitled proceeding, Case No. 8:20-
 6   cv-993-MCS (ADSx).
 7                b.     “Court” means the Hon. Mark C. Scarsi, U.S. District Court Judge,
 8   Hon. Judge Autumn D. Spaeth, U.S. Magistrate Judge, and/or any other judge or referee
 9   to which this Proceeding may be assigned.
10                c.     “Designating Party” means any Party, or a nonparty, who produces
11   documents or information for this Proceeding and designates documents, testimony, or
12   information as “Confidential Information” as provided below.
13                d.     “Non-Designating Party” means all Parties to this Proceeding other
14   than the Designating Party.
15                e.     “Confidential Information” means any documents, testimony, or
16   information designated as Confidential pursuant to the provisions of this Stipulation and
17   Protective Order. This includes any extracts and summaries of documents, testimony,
18   or information designated as “Confidential Information.”
19                f.     “Attorneys’ Eyes Only Information” means any documents,
20   testimony, or information designated Attorneys’ Eyes Only pursuant to the provisions
21   of this Stipulation and Protective Order. This includes any extracts and summaries of
22   documents, testimony, or information designated as “Attorneys’ Eyes Only
23   Information.”
24                g.     “Confidential” means any documents, testimony, or information
25   which is in the possession of a Designating Party who believes in good faith that such
26   documents, testimony, or information is entitled to confidential treatment under
27   applicable law. This includes, for example, documents or testimony containing trade
28   secrets, proprietary business information, confidential customer or contract information,


                                                 2
Case 8:20-cv-00993-MCS-ADS Document 92 Filed 07/27/21 Page 3 of 15 Page ID #:1411


 1   competitively sensitive information, or other non-public information the disclosure of
 2   which, in the good faith judgment of the Designating Party, would be Confidential
 3   Information and detrimental to the conduct of that Designating Party’s business, or the
 4   business of any of that Designating Party’s customers or clients, if it became public.
 5                h.    “Attorneys’ Eyes Only” means any documents, testimony, or
 6   information which is in the possession of a Designating Party who believes in good faith
 7   that such documents, testimony, or information is entitled to a higher level of
 8   confidential treatment under applicable law.
 9         2.     Who May Designate:         The Parties or any nonparty may designate
10   documents produced, testimony given, or other material exchanged in the Proceeding as
11   “Confidential Information” or “Attorneys’ Eyes Only Information” under this Order,
12   provided it meets the above criteria.
13         3.     Designating Confidentiality:
14                a.    Any information submitted in pre-hearing discovery or in a pleading,
15   motion, or response to a motion either voluntarily or pursuant to order, in this case,
16   which is asserted by a Designating Party to contain or constitute Confidential
17   Information shall be so designated by such Designating Party in writing, or orally at a
18   deposition, conference or hearing, and shall be segregated from other information being
19   submitted. Documents shall be clearly and prominently marked on their face with the
20   legend: “CONFIDENTIAL” or a comparable notice.              Such information, whether
21   submitted in writing or in oral testimony, shall be treated in accordance with the terms
22   of this Order.
23                b.    Documents produced by a Party or nonparty may be designated as
24   Confidential by that submitting party by either: (i) stamping or affixing the legend
25   “CONFIDENTIAL” to each page containing such material at or before production or
26   within 45 days from the execution of this Stipulation, whichever is later; or (ii) in the
27   case of electronically stored information produced in native format, by including
28   “Confidential Information” in the file or directory name, or by affixing the legend


                                                3
Case 8:20-cv-00993-MCS-ADS Document 92 Filed 07/27/21 Page 4 of 15 Page ID #:1412


 1   “Confidential Information” to the media, system, database, or other computing device
 2   that contains the materials (e.g., CD-ROM, floppy disk, DVD). The Designating Party
 3   will additionally endeavor to mark all such designated materials in the load file so that
 4   these files can be readily identified.
 5                c.     Testimony may be designated as Confidential Information through
 6   any one or more of the following means: (i) by stating orally on the record that the
 7   information is “Confidential Information” on the day the testimony is given; or (ii) by
 8   sending written notice to all Parties designating information as “Confidential
 9   Information” within 14 court days after receipt of a copy of the transcript from the court
10   reporter; or (iii) by stamping or affixing the legend “CONFIDENTIAL” on the relevant
11   portion(s) of the transcript at or before the signing of the transcript by the witness. All
12   information disclosed during a deposition shall be deemed to have been designated
13   “Confidential Information” until the expiration of the latest of the time periods for
14   designation referenced in parts (i) and (ii) of the preceding sentence, whether or not any
15   portion of the transcript has been designated previously.
16                d.     When any Confidential Information is included in an authorized
17   transcript of a deposition or exhibits thereto, arrangements shall be made with the court
18   reporter taking the deposition to bind such confidential portions and separately label
19   them “CONFIDENTIAL”
20         4.     Attorneys’ Eyes Only Designation
21                a.     Any information submitted in pre-hearing discovery or in a pleading,
22   motion, or response to a motion either voluntarily or pursuant to order, in this case,
23   which is asserted by a Designating Party to contain Attorneys’ Eyes Only Information
24   that necessitates limiting disclosure to Attorneys’ Eyes Only, shall be so designated by
25   such Designating Party in writing, or orally at a deposition, conference or hearing, and
26   shall be segregated from other information being submitted. Documents shall be clearly
27   and prominently marked on their face with the legend: “ATTORNEYS’ EYES ONLY”
28


                                                 4
Case 8:20-cv-00993-MCS-ADS Document 92 Filed 07/27/21 Page 5 of 15 Page ID #:1413


 1   or a comparable notice. Such information, whether submitted in writing or in oral
 2   testimony, shall be treated in accordance with the terms of this Order.
 3                b.     Documents produced by a Party or nonparty may be designated
 4   Attorneys’ Eyes Only by that submitting party by either: (i) stamping or affixing the
 5   legend “ATTORNEYS’ EYES ONLY” to each page containing such material at or
 6   before production or within 45 days from the execution of this Stipulation, whichever is
 7   later; or (ii) in the case of electronically stored information produced in native format,
 8   by including “Attorneys’ Eyes Only” in the file or directory name, or by affixing the
 9   legend “Attorneys’ Eyes Only” to the media, system, database, or other computing
10   device that contains the materials (e.g., CD-ROM, floppy disk, DVD). The Designating
11   Party will additionally endeavor to mark all such designated materials in the load file so
12   that these files can be readily identified.
13                c.     Testimony may be designated as Attorneys’ Eyes Only through any
14   one or more of the following means: (i) by stating orally on the record that the
15   information is “Attorneys’ Eyes Only” on the day the testimony is given; or (ii) by
16   sending written notice to all Parties designating information as “Attorneys’ Eyes Only”
17   within 14 court days after receipt of a copy of the transcript from the court reporter; or
18   (iii) by stamping or affixing the legend “ATTORNEYS’ EYES ONLY” on the relevant
19   portion(s) of the transcript at or before the signing of the transcript by the witness.
20                d.     When any information designated Attorneys’ Eyes Only is included
21   in an authorized transcript of a deposition or exhibits thereto, arrangements shall be
22   made with the court reporter taking the deposition to bind such confidential portions and
23   separately label them “ATTORNEYS’ EYES ONLY”
24         5.     Inadvertent Failure to Designate:          Inadvertent failure to designate
25   materials as Confidential Information or Attorneys’ Eyes Only Information at the time
26   of production or disclosure (including via testimony in a deposition) shall not operate to
27   waive a party’s right to later designate such materials as Confidential Information or
28   Attorneys’ Eyes Only Information. In the event documents which are claimed to be


                                                   5
Case 8:20-cv-00993-MCS-ADS Document 92 Filed 07/27/21 Page 6 of 15 Page ID #:1414


 1   Confidential Information or Attorneys’ Eyes Only Information are inadvertently
 2   produced without the appropriate designation, the producing party may notify in writing
 3   the Party to whom the production has been made that the materials constitute
 4   Confidential Information or Attorneys’ Eyes Only Information. Upon receipt of this
 5   written notice, the Parties shall thereafter mark and treat the materials as so designated.
 6         6.      De-designation by the Court: The Court may determine that information
 7   alleged to be Confidential or Attorneys’ Eyes Only is improperly designated, or that its
 8   disclosure is necessary for the proper disposition of the proceeding, before, during or
 9   after the close of a hearing herein. If such a determination is made by the Court,
10   opportunity shall be provided to the Designating Party to argue its confidentiality prior
11   to the time of such ruling.
12         7.      Limitations on Disclosure and Use of Confidential Information:
13   “Confidential Information” may be used solely for the purposes of the present
14   Proceeding and not for any other purpose. In the absence of written permission from
15   the Designating Party or an order by the Court, any Confidential Information submitted
16   in accordance with the above provisions shall not be disclosed to any person other than:
17         (i)     the Parties, to the extent necessary solely for the purposes of overseeing
18                 and directing the Proceeding (provided the receiving individual agrees to
19                 be bound by the terms of this Order and signs the undertaking attached
20                 hereto as Exhibit A);
21         (ii)    the Parties’ outside counsel, including necessary secretarial and support
22                 personnel assisting such counsel;
23         (iii)   qualified persons taking testimony involving such documents or
24                 information and necessary court reporters, stenographic, videographic, and
25                 clerical personnel thereof;
26         (iv)    experts and their staff who are employed for the purposes of this litigation;
27         (v)     the Court and the Court’s staff;
28


                                                 6
Case 8:20-cv-00993-MCS-ADS Document 92 Filed 07/27/21 Page 7 of 15 Page ID #:1415


 1         (vi)   employees and contract personnel of the U.S. District Court for the Central
 2                District of California (a) for developing or maintaining the records of this
 3                case or related proceedings, or (b) in internal investigations, audits,
 4                reviews, evaluations relating to the programs, personnel, and operations of
 5                the Court;
 6         (vii) in the case of a deposition, employees of the entity that produced the
 7                document, or an author or prior recipient of the document; and
 8         (viii) professional translators, provided the translator agrees to be bound by the
 9                terms of this Order and signs the undertaking attached hereto as Exhibit A.
10   If the Court orders, or if the Designating Party and Parties in the Proceeding agree, that
11   access to, or dissemination of Confidential Information shall be made to persons not
12   included in above in this paragraph 7 above, such Confidential Information shall only
13   be accessible to, or disseminated to, such persons subject to the conditions pertaining to,
14   and obligations arising from this order, and such persons shall be considered subject to
15   this Order, unless the Court finds that the information is not Confidential.
16         8.     Limitations on Disclosure and Use of Attorneys’ Eyes Only
17   Information: “Attorneys’ Eyes Only Information” may be used solely for the purposes
18   of the present Proceeding and not for any other purpose. In the absence of written
19   permission from the Designating Party or an order by the Court, any Attorneys’ Eyes
20   Only Information submitted in accordance with the above provisions shall not be
21   disclosed to any person other than:
22         (i)    the Parties’ in-house counsel to the extent necessary solely for the purposes
23                of overseeing and directing the Proceeding (provided the in-house counsel
24                also agrees to be bound by the terms of this Order and signs the undertaking
25                attached hereto as Exhibit A as described above);
26         (ii)   the Parties’ outside counsel, including necessary secretarial and support
27                personnel assisting such counsel;
28


                                                 7
Case 8:20-cv-00993-MCS-ADS Document 92 Filed 07/27/21 Page 8 of 15 Page ID #:1416


 1         (iii)   qualified persons taking testimony involving such documents or
 2                 information and necessary court reporters, stenographic, videographic, and
 3                 clerical personnel thereof;
 4         (iv)    experts and their staff who are employed for the purposes of this litigation;
 5         (v)     the Court and the Court’s staff;
 6         (vi)    employees and contract personnel of the U.S. District Court for the Central
 7                 District of California (a) for developing or maintaining the records of this
 8                 case or related proceedings, or (b) in internal investigations, audits,
 9                 reviews, evaluations relating to the programs, personnel, and operations of
10                 the Court;
11         (vii) in the case of a deposition, employees of the entity that produced the
12                 document, or an author or prior recipient of the document; and
13         (viii) professional translators, provided the translator agrees to be bound by the
14                 terms of this Order and signs the undertaking attached hereto as Exhibit A.
15         (ix)    Other persons mutually agreed to in writing by the Parties, or ordered by
16                 the Court.
17         9.      Additional Limitations on Disclosure to Experts:                Confidential
18   Information and Attorneys’ Eyes Only Information submitted in accordance with the
19   provisions above shall not be made available to any person designated in paragraph 7(iii)
20   unless he or she shall have first read this order and shall have agreed, by signing the
21   certification in Exhibit A: (i) to be bound by the terms thereof; (ii) not to reveal such
22   Confidential Information or Attorneys’ Eyes Only Information to anyone other than
23   another person designated in paragraph 7; and (iii) to utilize such Confidential
24   Information or Attorneys’ Eyes Only Information solely for purposes of this case.
25         10.     Submission of Confidential Information and Attorneys’ Eyes Only
26   Information to Court:        Any Confidential Information or Attorneys’ Eyes Only
27   Information submitted to the Court in connection with a motion or other proceeding
28   within the purview of this case shall be designated pursuant to paragraph 3 above and


                                                 8
Case 8:20-cv-00993-MCS-ADS Document 92 Filed 07/27/21 Page 9 of 15 Page ID #:1417


 1   submitted under seal per C.D. Cal. Civil L.R. 79-5. Any portion of a transcript in
 2   connection with this case containing any Confidential Information or Attorneys’ Eyes
 3   Only Information designated according to paragraph 3 above shall be bound separately
 4   and filed under seal. Any document or information submitted under seal per C.D. Cal.
 5   Civil L.R. 79-5 is to be treated as such, subject to a contrary ruling after hearing by the
 6   Court. The Designating Party must, upon request or as required by C.D. Cal. Civil L.R.
 7   79-5, provide a statement as to the claimed basis for confidentiality.
 8         11.    Limitations on Scope of Order: The restrictions upon on Confidential
 9   Information and Attorneys’ Eyes Only Information shall not apply if the Designating
10   Party agrees in writing or if the Court rules, after an opportunity for hearing, that the
11   information was publicly known at the time it was supplied to the receiving Party or has
12   since become publicly known through no fault of the receiving Party. Likewise, nothing
13   in this Order prevents disclosing to a person or entity information that it authored, was
14   previously aware of and previously had legal access to or possession of.
15         12.    Challenge to Confidentiality Designation:
16                a.     If, while a case is before the Court, a receiving Party disagrees with
17   any designation of Confidential Information or Attorneys’ Eyes Only Information, it
18   shall notify the Designating Party in writing, and they are to confer as to the status of
19   the subject information within five days.
20                b.     If prior to, or at the time of such a conference, the Designating Party
21   withdraws its designation of such information as being subject to this Order, the
22   Designating Party shall express the withdrawal in writing and serve such withdrawal
23   upon all Parties.
24                c.     If the recipient and the Designating Party are unable to concur upon
25   the status of the subject information within ten days from the date of notification of such
26   disagreement, any party to this Order may raise the issue with Court, including through
27   the informal discovery conference process, and the Court will rule upon the matter.
28


                                                 9
Case 8:20-cv-00993-MCS-ADS Document 92 Filed 07/27/21 Page 10 of 15 Page ID #:1418


 1                  d.    The Court may sua sponte question the designation of the
 2   confidential status of any information and, after opportunity for hearing, may remove
 3   the confidentiality designation.
 4         13.      Disclosure of Experts: No less than 10 days prior to disclosure to a
 5   proposed expert (or the expert’s respective staff) of any Confidential Information or
 6   Attorneys’ Eyes Only Information, the Party proposing to use such expert shall submit
 7   in writing the name of such proposed expert and his or her educational and detailed
 8   employment history to the Designating Party. If the Designating Party objects to the
 9   disclosure of such Confidential Information or Attorneys’ Eyes Only Information to
10   such proposed expert as inconsistent with the language or intent of this Order or on other
11   grounds, it shall notify the recipient in writing of its objection and the grounds therefore
12   prior to the initial disclosure. If the dispute is not resolved on an informal basis within
13   ten days of receipt of such notice of objections, the Designating Party shall submit
14   immediately each objection to the Court for a ruling, including through the Court’s
15   informal discovery conference process.           The submission of such Confidential
16   Information or Attorneys’ Eyes Only Information to such proposed expert shall be
17   withheld pending the ruling of the Court.
18         14.      Inadvertent Disclosure: If Confidential Information or Attorneys’ Eyes
19   Only Information is disclosed to any person other than in the manner authorized by this
20   Order, the Party responsible for the disclosure must immediately bring all pertinent facts
21   relating to such disclosure to the attention of the Designating Party and, without
22   prejudice to other rights and remedies of the Designating Party, make every effort to
23   prevent further disclosure by it or by the person who was the recipient of such
24   information.
25         15.      Resolution of Proceeding: Upon final resolution of this Proceeding, each
26   recipient of Confidential Information or Attorneys’ Eyes Only Information that is
27   subject to this Order shall assemble and return to the Designating Party all items
28   containing such information, including all copies of such matter which may have been


                                                 10
Case 8:20-cv-00993-MCS-ADS Document 92 Filed 07/27/21 Page 11 of 15 Page ID #:1419


 1   made. Alternatively, the Parties subject to this Party may destroy all items containing
 2   Confidential Information or Attorneys’ Eyes Only Information and certify to the
 3   Designating Party (or its counsel) that such destruction has taken place. This paragraph
 4   shall not apply, however, to any attorney work product generated by the Parties’
 5   respective counsel, and Parties and their Counsel shall be permitted to retain the attorney
 6   work product generated for this Proceeding, subject to the continuing obligations of this
 7   Order. Parties’ outside counsel are additionally permitted to retain a record copy of any
 8   filings, submissions, and service items in this Proceeding, including exhibits thereto,
 9   subject again to the continuing obligations of this Order. This paragraph shall not apply
10   to the Court to the extent it must retain such material pursuant to statutory requirements
11   and for other recordkeeping purposes.
12         16.    National Core Technology:          The parties are informed that, in the
13   Republic of Korea, the Act on Prevention of Divulgence and Protection of Industrial
14   Technology states that it criminalizes the unauthorized export of any “National Core
15   Technology” designated by the Minister of Trade, Industry and Energy (“MOTIE”).
16   Should Samsung determine in good faith that the production of certain information may
17   constitute an export of National Core Technology, Samsung shall promptly notify
18   Netlist, identifying the material deemed implicated, and then meet and confer with
19   Netlist concerning the material within five days of that notice. If the parties are unable
20   to agree on the handling of such material at that time, Samsung may bring a motion
21   within five days thereafter for a further protective order under Rule 26(c) to address the
22   above. It will be Samsung’s burden to establish that any disputed discovery is “National
23   Core Technology” implicating the above Act that should be exempted from discovery.
24         17.    Privilege and Inadvertent Disclosure: The Parties do not intend to
25   disclose information subject to a claim of attorney-client privilege, work product
26   designation, or any other privilege or protection, or to waive any such protection. If a
27   Party, or producing nonparty, inadvertently discloses such privileged or protected
28   information (“Inadvertently Disclosed Information”), it shall promptly notify the


                                                11
Case 8:20-cv-00993-MCS-ADS Document 92 Filed 07/27/21 Page 12 of 15 Page ID #:1420


 1   receiving Party and the provisions below will apply. If the receiving Party discovers
 2   that it has received likely Inadvertently Disclosed Information, it shall immediately
 3   inform the disclosing Party or nonparty, cease all use of such Inadvertently Disclosed
 4   Information, and follow the same procedures set forth in this Section:
 5                a.      The disclosure of Inadvertently Disclosed Information shall not
 6   constitute or be deemed a waiver or forfeiture in this proceeding or any other federal or
 7   state proceeding of any claim of attorney-client privilege, work product protection, or
 8   any other privilege or protection that the disclosing Party or nonparty would otherwise
 9   be entitled to assert with respect to the Inadvertently Disclosed Information and its
10   subject matter, including to the full extent permitted by Federal Rule of Evidence 502.
11                b.      If a disclosing Party or nonparty notifies the receiving Party of
12   Inadvertently Disclosed Information, the receiving Party shall: (i) immediately cease
13   using, copying, or distributing the Inadvertently Disclosed Information; and (ii) return
14   or certify the destruction, within five (5) days, of all copies of the Inadvertently
15   Disclosed Information, including any documents created by the receiving Party based
16   upon such information to the disclosing Party or nonparty, and including taking
17   reasonable steps to retrieve and return or destroy the Inadvertently Disclosed
18   Information if the receiving Party disclosed it before being notified by the disclosing
19   Party or nonparty.
20                c.      The receiving Party may challenge any assertion of privilege or
21   protection, including the clawback of Inadvertently Disclosed Information by moving
22   the Court for an order permitting the production (or reproduction) and use of the
23   Inadvertently Disclosed Information. With respect to the clawback of Inadvertently
24   Disclosed Information, such motion must, unless otherwise stipulated by the Parties, be
25   made within ten (10) days after the disclosing Party or nonparty first provides notice to
26   the receiving Party of the Inadvertently Disclosed Information and the basis for its
27   assertion of privilege.
28


                                               12
Case 8:20-cv-00993-MCS-ADS Document 92 Filed 07/27/21 Page 13 of 15 Page ID #:1421


 1                d.    A motion filed by the receiving Party under this provision may not
 2   reference the contents of or attach the challenged discovery material or information. It
 3   is the disclosing Party or nonparty’s burden to support and justify the appropriateness of
 4   any assertion of privilege or protection that it makes. The Parties recognize and agree
 5   that if a Party claims production was inadvertent, the presumption, which shall be
 6   rebuttable, shall be that such production was inadvertent. The disclosing Party or
 7   nonparty may, at its election, submit the material to the Court for in camera inspection
 8   in opposing any such motion, which shall not be deemed a waiver of any such privilege
 9   or protection.    The receiving Party must take reasonable steps to retrieve the
10   Inadvertently Disclosed Information if the receiving Party disclosed it before being
11   notified by the disclosing Party or nonparty
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                13
Case 8:20-cv-00993-MCS-ADS Document 92 Filed 07/27/21 Page 14 of 15 Page ID #:1422


 1   Dated: July 27, 2021
                                        GIBSON, DUNN & CRUTCHER LLP
 2
 3
                                        By: /s/ Jason C. Lo
 4                                           Jason C. Lo
 5
                                        Attorneys for Plaintiff Netlist Inc.
 6
     Dated: July 27, 2021
 7                                      BIRD, MARELLA, BOXER, WOLPERT,
                                        NESSIM, DROOKS, LINCENBERG &
 8                                      RHOW, P.C.
 9
10                                      By: /s/ Ekwan E. Rhow
                                             Ekwan E. Rhow
11
12                                      Attorneys for Defendant Samsung Electronics
                                        Co., Ltd.
13
14
15
16                                      ORDER
17         GOOD CAUSE APPEARING, the Court hereby approves this Stipulation and
18   Protective Order.
19         IT IS SO ORDERED.
20
21
22             July 27, 2021
      DATE: _________________                      /s/ Autumn D. Spaeth
                                         _____________________________________
                                                 Hon. Autumn D. Spaeth
23                                           United States Magistrate Judge
24                                         of the Central District of California
25
26
27
28


                                           14
Case 8:20-cv-00993-MCS-ADS Document 92 Filed 07/27/21 Page 15 of 15 Page ID #:1423


 1                                                EXHIBIT A
 2                       CERTIFICATION RE CONFIDENTIAL DISCOVERY MATERIALS
 3          I   hereby    acknowledge      that   I,     ___________________________________[NAME],

 4   ______________________________________________ [POSITION AND EMPLOYER], am about
     to receive Confidential Information or Attorneys’ Eyes Only Information supplied in connection with
 5
     the Proceeding, Netlist, Inc. v. Samsung Electronics, Co. Ltd.., CASE NO. 8:20-cv-993-JAK (DFMx)
 6
     (the “Proceeding”). I certify that I understand that the Confidential Information or Attorneys’ Eyes
 7   Only Information provided to me subject to the terms and restrictions of the Stipulation and Protective
 8   Order in this Proceeding. I have been given a copy of this Protective Order; I have read it, and I agree
 9   to be bound by its terms.

10          I understand that the Confidential Information or Attorneys’ Eyes Only Information as defined
     in the Protective Order, including any notes or other records that may be made regarding any such
11
     materials, shall not be disclosed to anyone except as expressly permitted by the Order. I will not copy
12
     or use, except solely for the purposes of this Proceeding, any a or Attorneys’ Eyes Only Information
13   obtained pursuant to this Order, except as provided therein or otherwise ordered by the Court in the
14   Proceeding.
15          I further understand that I am to retain all copies of all Confidential Information or Attorneys’
16   Eyes Only Information provided to me in the Proceeding in a secure manner, and that all copies of
     such Information are to remain in my personal custody until termination of my participation in this
17
     Proceeding, whereupon the copies of such Information will be returned to counsel who provided me
18
     with such Information.
19
            I further hereby agree to be bound by and subject to the jurisdiction of the United States District
20   Court for the Central District of California for the purposes of any dispute arising from any alleged
21   violation of the Order. In such dispute, I designate _________________________________ as
22   authorized to receive service on my behalf and waive personal service for any enforcement action.

23          I declare under penalty of perjury under the laws of the United States that the foregoing is true
     and correct.
24
            Executed this _____ day of ___________, 20__, at ________________________________.
25
     BY:    __________________________Signature:                                                            _
26
                                                       Title:     _________________________________
27
                                                       Address:   ________________________________
28   _________________________________
                                                                  _________________________________


                                                           15
